Title: Abraham Livingston to the Commissioners, 20 October 1778
From: Livingston, Abraham
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      Chs. Town So. Carolina 20th Octobr. 1778
     
     I did myself the Pleasure to write you 10th and 22d June, to which please be referred; I therein acquainted you that the Honorable Commercial Committe of Congress had ordered several Vessels to this Port for Cargoes for France. The Officers and Mariners of the Ship Flammand absolutely refused to proceed to this Place from the Massachusetts State. The Mellish was destroyed by the Enemy at Bedford, the Ship Hayfield and Brigantine Minerva have been ordered to the West Indias, so that my hopes of sending Remittances to France on the Public Account are for the present frustrated. I think it necessary you shoud be advised thereof, and whenever any thing farther in the Mercantile line shall take Place you shall be advised thereof.
     I remain with due Esteem Your most Obedient Humble Servant
     
      Abrm Livingston
     
    